Citation Nr: 0736473	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for cervical spondylosis 
with post-operative residuals of discectomy and fusion at C3-
4 and C4-5 (a "neck disability").

2. Entitlement to service connection for avascular necrosis 
of the hips. 

3. Entitlement to an increased rating for residuals of a 
herniated nucleus pulposus of the lumbosacral spine with 
residuals of a compression fracture of the 1st lumbar 
vertebra, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1959 to January 1965 and from October 1970 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

A March 2003 rating decision denied service connection for 
cervical spondylosis with post-operative residuals of 
discectomy and fusion at C3-4 and C4-5 and for avascular 
necrosis of the hips.  It also granted an increase from a 10 
percent rating for the service-connected lumbosacral 
disorder, which had been in effect since November 1, 1978, to 
30 percent, effective October 1, 2002.  The veteran perfected 
an appeal from that decision.  

A January 2004 rating decision revised the March 2003 rating 
decision and granted a 40 percent disability rating for the 
service-connected lumbosacral disorder based on a difference 
of opinion and an effective date for that grant was set as of 
September 23, 2002.  It was noted that due to changes in the 
rating criteria for intervertebral disc syndrome, effective 
September 23, 2002, separate ratings for the orthopedic and 
neurological components could be assigned.  Accordingly, a 
separate 10 percent rating was assigned for radiculopathy of 
the left lower extremity, associated with the service-
connected lumbosacral disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (sciatic neuropathy), effective 
September 23, 2002.  

As to the rating for sciatic neuropathy, the veteran did not 
initiate an appeal as to either the initial rating assigned 
or the initial date assigned for the grant of service 
connection or the effective date for the initial rating.  

Thereafter, a May 2004 rating decision granted an increased 
rating for service-connected left variococele from a 
noncompensable rating to a 40 percent disability rating and a 
noncompensable rating for service-connected hemorrhoids was 
increased to 10 percent.  This resulted in an increase in the 
total combined disability rating to 80 percent and, so, a 
total disability rating based on individual unemployability 
due to service-connected disabilities was granted as was 
entitlement to basic eligibility to Dependents' Educational 
Assistance, both effective December 23, 2003.  

In February 2006 the veteran submitted a letter with attached 
medical records pertaining to his left foot.  From this, it 
appears that he is claiming service connection for a left 
foot disability, but this is not clear.  This matter has not 
yet been adjudicated and is referred to the RO for 
appropriate action, if needed. 


FINDINGS OF FACT

1. The veteran's current cervical spondylosis, including 
post-operative residuals of discectomy and fusion at C3-4 and 
C4-5, first manifested many years after military service and 
is unrelated to an injury or other event of service origin or 
to his service-connected lumbosacral disability.  

2. The veteran's current bilateral avascular necrosis of the 
hips, including arthritis of the hips, first manifested many 
years after military service and is unrelated to an injury or 
other event of service origin or to his service-connected 
lumbosacral disability. 

3. The manifestations of residuals of a herniated nucleus 
pulposus of the lumbosacral spine with residuals of a 
compression fracture of the 1st lumbar vertebra are vertebral 
deformity and more recent X-rays reveal a less than 50 
percent loss of vertebral body height, flexion greater than 
30 degrees, the combined range of motion of the lumbar spine 
is greater than 120 degrees, and there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; also there are no incapacitating 
episodes having a total duration of at least 6 weeks during a 
twelve month period and the only neurologic deficit is a 
subjective loss of sensation in the left leg but there is a 
severe lumbosacral strain.  


CONCLUSIONS OF LAW

1. Cervical spondylosis with post-operative residuals of 
discectomy and fusion at C3-4 and C4-5 was not incurred in or 
aggravated during active service nor may arthritis of the 
cervical spine be presumed to have been so incurred, and 
cervical spondylosis with post-operative residuals of 
discectomy and fusion at C3-4 and 
C4-5 and is not proximately due to or aggravated by the 
service-connected lumbosacral disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).  

2. Avascular necrosis of the hips was not incurred in or 
aggravated during active service nor may arthritis of the 
hips be presumed to have been so incurred, and it is not 
proximately due to or aggravated by the service-connected 
lumbosacral disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.3093.310 (2007).  

3. The criteria for an evaluation for service-connected 
residuals of a herniated nucleus pulposus of the lumbosacral 
spine with residuals of a compression fracture of the 1st 
lumbar vertebra of no more than 50 percent are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5292; 
Diagnostic Code 5243 (effective as of September 23, 2002); 
Diagnostic Code 5293 (prior to September 26, 2003); and 
Diagnostic Code 5243 (effective as of September 26, 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The neck disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2007).   

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

However, not every manifestation of musculoskeletal 
symptomatology during service, including joint pain will 
permit a grant of service connection for arthritis first 
shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2007).  If the preponderance of the evidence is 
against the claim, it is denied but if the preponderance of 
the evidence supports of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2007).  

In this case, the service medical records are negative as to 
the veteran's cervical spine but reveal that he had had low 
back pain since 1973.  An August 1978 clinical note reflects 
that he had had right hip trauma 2 months earlier and had had 
soreness for 2 week.  It hurt more after a normal walk.  He 
appeared to have a loss of feeling in certain spots.  An 
examination was within normal limits except for right-sided 
paraspinal muscle spasm and pain with straight leg raising at 
45 degrees which produced posterior thigh pain and 
paresthesia in the lateral aspect of the right foot.  He was 
to have X-rays of the right hip and lumbosacral spin.  Bed 
rest for 48 hours and Valium were recommended.  X-rays of his 
lumbosacral spine revealed minimal osteoarthritis.  If X-rays 
were taken of his right hip, no notation of any findings was 
made.  

On VA special orthopedic examination in December 1978 it was 
reported that the veteran had had radicular low back pain 
after a 1973 injury.  The diagnoses included a healed 
compression fracture of the first lumbar vertebra.  X-rays 
revealed anterior wedging and reduction in the vertebral 
height of the 1st lumbar vertebral body.  

A private treatment record of January 1998 noted that the 
veteran had had bilateral hip pain of 3 weeks duration.  

Private treatment records of January thru June 1998 show that 
hip X-rays in January 1998 revealed some mild degenerative 
changes and the diagnoses included avascular necrosis of the 
hips with marked synovitis.  Private clinical records from 
1998 to 2000 show that a January 1998 MRI of the hips 
revealed bilateral avascular necrosis. 

In February 1998 he had bilateral core reaming of both hips 
for avascular necrosis at the Doctors Regional Medical 
Center.  

An August 2000 report from Dr. Seger reported that the 
veteran had been in a moving vehicle (although the veteran 
would later claim that he had not been injured in an 
accident) and had some back and hip pain.  On examination he 
had limited motion of the cervical and thoracic spinal 
segments and the hips.  The impressions included avascular 
necrosis of the hips, status post bilateral decompression and 
drilling; and acute traumatic strain of the thoracic spine.  

Records of Dr. Leibfarth of 2000 through 2001 show that in 
October 2000 it was reported that the veteran had had varying 
amounts of hip pain for at least 20 years.  X-rays in October 
2000 revealed the sacroiliac joints were fused and the 
assessment was ankylosing spondylitis.  Records of April and 
June 2001 reflect assessments that included spinal stenosis 
with decompression and probable spondyloarthropathy.  In 
October 2001 it was noted that the veteran had had cervical 
spine decompressive surgery in February 2001.  The records of 
Dr. Leibfarth document arthritis of multiple joints.  

A January 2001 private cervical spine MRI revealed 
spondylolysis as well as degenerative spurring that produced 
anteroposterior stenosis of the spinal canal at C3-4 and C4-
5.  

A January 2001 private lumbar spine MRI revealed an old 
stable compression fracture of L2 and facet arthritis 
throughout but no evidence of ankylosing spondylitis.  

Records of Dr. Echeverry show that in February 2001 it was 
noted that, in part, the veteran developed neck pain sometime 
in June 2000 without any injuries.  In February 2001 he had 
anterior cervical discectomy and fusion of C3-4 and C4-5 with 
removal of a huge herniated disc at both levels.  

On VA examination in December 2002 the veteran reported that 
in about 1997 he began having bilateral hip and back 
problems.  At that time, or later, he began experiencing 
problems with his neck.  He had not had injections, surgery 
or bracing of his lumbosacral spine.  He complained of near 
constant mid to low back pain which was graded as 7 on a 
scale of 10 and increased with twisting, turning, bending or 
lifting more than 20 lbs, sitting more than 4 to 5 minutes or 
any standing, and caused difficulty transversing stairs or 
sustaining any axial load type motion, e.g. stepping off a 
curb.  He had a concomitant diagnosis of ankylosing 
spondylitis.  

On examination the veteran used a cane in his right hand when 
walking and walked with a left-sided antalgic gait.  His 
spine was in the mid-line with a slight left pelvic obliquity 
due to an inability to fully extend the left knee.  There was 
straightening of normal lumbar lordosis and accentuation of 
dorsal kyphosis.  There was tenderness in the mid-line from 
the thoracolumar areas to the lumbosacral junctions, as well 
as the paravertebral musculature, and to the sciatic notches, 
greater on the left than the right.  On palpation, there was 
no palpable paravertebral muscle spasm.  Active low back 
flexion was to 80 degrees while using his hand on his knees 
to resume an upright position.  Extension, left lateral 
bending, and left rotation were each to 5 degrees and right 
lateral bending and right rotation were each to 10 degrees.  
There was an audible and painful click and pop on rotation in 
each direction at the lumbosacral junction.  He was unable to 
perform heel and toe walking due to incoordination.  Straight 
leg raising was to 20 degrees on the right and 45 degrees on 
the left and elicited lumbosacral discomfort without 
radicular symptoms.  Goldthwaite's, Patrick's, pelvic rock, 
and Hoover tests were all unobtainable due to decreased range 
of motion and the veteran's body mass.  His lower extremity 
active range of motion was decreased due to post-traumatic 
and osetoarthritic changes of the hips and knees and due to 
his body mass.  Motor strength of the lower extremities was 
5/5 throughout without patellar tendon responses and absent 
for both Achilles tendon responses even with augmentation and 
distraction.  There was subjective decrease in sensation to 
light touch in the left lower extremity in a stocking 
distribution below the knee.  

It was noted that lumbosacral X-rays showed an old anterior 
wedge compression fracture at L1 with multiple levels of 
marked degenerative changes, including decreases in 
intervertebral disc spaces, facet arthropathy, spurring, and 
bridging syndesmophytes.  The diagnosis was an old herniated 
nucleus pulposus with compression fracture at L1 and 
degenerative disc disease of the lumbosacral spine with left 
lower extremity radicular symptoms but without objective 
evidence of lower extremity radiculopathy.  

Clinical records of Dr. Leibfarth show that in February 2003 
it was noted that X-rays had revealed a 50 percent collapse 
of the 1st lumbar vertebra.  

In November 2003, Dr. Hogue stated that he had originally 
seen and diagnosed the veteran in 1973 for low back pain and 
right lower extremity paresthesia following an injury.  Since 
then he had had progressive disability.  There was a "very 
clear, chronological medical history that his problems relate 
back to his initial injury" in 1973.  

On official examination in March 2004 it was reported, in 
pertinent part, that the veteran had constant low back pain 
which radiated to his legs.  The pain was aching, sharp, and 
cramping in nature.  It was rated as 8 or 9 on a scale of 10.  
It could be elicited by physical activity, stress, and cold 
weather.  It was relieved by medication and twice weekly 
injections.  Even with the pain, and without medication, he 
could function.  He related having incapacitating episodes as 
often as 5 times per year, lasting for 6 days.  Over the past 
year, he had had 5 episodes of incapacitation for a total of 
36 days.  His functional impairment was an inability to bend, 
stoop, kneel or lift but the condition had not resulted in 
any time lost from work.  It was also reported that he had 
had left leg pain and numbness for 30 years, with a loss of 
feeling in the medial aspect of the left calf.  He also had 
tingling, numbness, abnormal sensation, constant pain, and 
weakness.  This occurred intermittently, as often as several 
times a month, with occurrences lasting 5 minutes.  He had 
had 140 such attacks in the past year and during the attacks 
he was unable to perform the tasks of daily functioning.  
This caused a functional inability to drive a car, sit in the 
same position for a prolonged time, and difficulty getting 
dressed but had not resulted in any time lost from work.  

On physical examination the veteran had a left-sided antalgic 
gait.  He used a cane for ambulation due to left knee pain 
and instability.  There were no complaints of radiating pain 
on thoracolumbar motion.  Lumbar muscle spasm was present.  
There was lumbar tenderness.  Straight leg raising was 
negative on the right but positive on the left.  
Thoracolumbar flexion was to 50 degrees with pain at 30 
degrees.  Extension was to 20 degrees with pain at 10 
degrees.  Lateral bending and rotation, in both directions, 
were all to 20 degrees with pain at 20 degrees.  Spinal 
motion was additionally limited by pain and pain had the 
major functional impact.  He was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination nor 
was there spinal ankylosis.  There were no signs of 
intervertebral disc syndrome.  Neurologically, motor function 
of the lower extremities was within normal limits.  Sensory 
function was abnormal with findings of loss of vibratory 
sensation from the feet to the mid calves, bilaterally.  Knee 
and ankle jerks were 1+, bilaterally.  Lumbar X-rays revealed 
joint narrowing, severe spondylosis and vertebral fracture of 
L1 with some loss of body height.  The pertinent diagnoses 
were herniated nucleus pulposus with compression fracture of 
L1 and radiculopathy of the left leg associated with 
herniated nucleus pulposus with compression fracture of L1.  
Including his service-connected left knee, left variococele, 
and hemorrhoids; the effect on his daily activity was 
moderate to severe.  

X-rays at the time of the official examination revealed 
moderate to moderately severe diffuse lumbar spondylosis with 
minimal multi-level degenerative disc space narrowing, old 
healed partial anterior compression injury at L1 with 40 
percent loss of vertebral height.  

Treatment records from 2004 to 2006 from Dr. Leibfarth show, 
in pertinent part, that the veteran was given 
immunosuppressive therapy for ankylosing spondylitis.  

Treatment records of Dr. Swan in 2003 reflect that in October 
2003 it was noted that the veteran had avascular necrosis of 
the hips as well as ankylosing spondylitis.  The veteran was 
informed that ankylosing spondylitis was an inherited 
disease.  

On VA examination in April 2007 the veteran's claim file was 
reviewed.  He had not worked since 1998 due to disability of 
his hips.  He was being treated by a private rheumatologist 
and had X-rays taken of multiple joints every 3 to 4 months.  
He had had neck pain since June 2000 and had cervical spine 
fusion in February 2001.  He had known since May 2001 that he 
had cervical spondylosis based on an MRI study.  From 1978 to 
1996 he had had no indication of a neck problem.  He had a 
strong history of post-employment aggravation by occupational 
flying of small wing vibration aircraft, horse riding, and 
obesity.  He had decreased cervical motion due to cervical 
fusion.  He reported that his gait was limited secondary to 
low back pain.  He worked out in an outdoor sauna or his pool 
with 5 pound weights when weather permitted.  He did not use 
a crutch, walker or wheelchair.  He denied impairment as to 
using the toilet, eating, grooming or hygiene.  

As to the veteran's low back, he took medication for a 
systemic musculoskeletal disease.  His multiple joint pains 
were significantly diminished by multi-regimen prescription 
therapy.  Currently, his low back pain was greater than his 
hip pain.  All of his pains were ameliorated by sitting.  His 
low back pain was constant and the examiner noted that the 
veteran's statements in this regard were not consistent.  He 
also complained of stiffness without weakness, fatigue, lack 
of endurance, and generalized low back pain without tingling, 
numbness or radiation of symptoms.  His current treatment 
strategy, without flare-ups or incapacitating episodes, 
required emerging in a sauna or pool when weather permitted.  
He had increased low back pain after bending and using a 
riding lawnmower which he had used for the last 10 to 12 
years.  He denied having impotence.  A strong sneeze, but not 
coughing, could increase his low back pain.  He had not been 
hospitalized for low back pain after service.  He could not 
remember the last time he was prescribed bed rest.  Driving 
more than an hour increased his low back pain.  He had been 
working when his hips hurt in 1998 but denied postservice 
injuries.  He had not had low back surgery but walking 
increased his low back and hip pain and discomfort.  He had 
been diagnosed with diabetes in 2006 and wore diabetic shoes.  
He reported having night and daytime leg cramps.  

As to the veteran's hips, a 1998 MRI had revealed bilateral 
avascular necrosis and a 1998 bone scan revealed bilateral 
femoral head degenerative changes.  He had surgical 
intervention in 1998.  The examiner noted that this had 
nothing to do with the veteran's military service or his neck 
or lumbar spine.  He had used a cane sine 1998 but it was 
noted that the cane, by itself, could irritate his gait and 
cause low back and hip pain and exacerbate his knee pain.  He 
had stopped working due to his hip problems.  

On physical examination the veteran was obese.  He did not 
use a brace but used a cane in his right hand when walking.  
He had a loss of lumbar lordosis due to obesity.  He stated 
that he could not walk on his heels or his toes due to 
problems with his feet.  His left calf was bulkier than the 
right and he had decreased circumference of the right calf.  
Palpation of the lumbar spine was negative for spasm, pain, 
tenderness or increased muscular tension.  He reported having 
more discomfort in the area of the left paraspinal lumbar 
area but without pain on palpation.  He was too heavy to 
force passive range of motion testing.  On active range of 
motion testing, flexion was to 90 degrees with flattening of 
the lumbar segment.  Extension was to 20 degrees.  Right 
lateral bending was to 10 degrees and left lateral bending 
was to 20 degrees.  Rotation was to 10 degrees in each 
direction.  (For a total range of motion of 160 degrees).  

After active range of motion testing he had "embellished 
range of motion as severely decreased based on volitional 
activity."  Additional limitations could not be assessed.  
Neurologically, he had 5/5 strength in the lower extremities.  
He had a subjective decreased in sensation in the dorsal 
aspect of the left foot, the lateral aspect of the left foot, 
and lateral aspect of the left calf.  Reflexes were 2+.  
Sitting straight leg raising was negative.  No pain was 
reported on supine straight leg raising.  Right quadriceps 
circumference was 50 cms. and it was 49 cms. on the left.  
Right calf circumference was 40 cms. and it was 42 cms. on 
the left.  Leg lengths were symmetric.  

X-rays revealed about 25 to 30 percent anterior vertebral 
body height loss of L1.  Multi-level osteophytic changes were 
seen and there was disc space narrowing at the thoracolumbar 
junction with mild retrolisthesis of L1 on L2 as well as 
osteopenia.  

The diagnoses were cervical spondylosis with fusion of C3 
through C5, L1 anterior wedging with body height loss and 
mild retrolisthesis of L1 on L2, bilateral hip degenerative 
arthritis secondary to 1998 MRI finding of avascular 
necrosis.  

With respect to the etiology of the cervical spine and hip 
disorders, the examiner noted that the veteran reported a 
history of lumbar spine, hip, and cervical problems beginning 
after he fell off of an aircraft wing during service in 1973.  
In a personal statement in 2003 (the NOD) he had reported 
having fallen from a work stand to a hanger floor.  It was 
noted that in 1978 he had reported having back problems from 
jumping off of helicopters but at that time he had not 
reported having any hip or neck issues.  

A review of the service medical records revealed that in 
August 1978 the veteran was noted to have had right hip 
trauma 2 months earlier but there was no explanation of why 
the comment was made or the type of trauma.  Two weeks prior 
to that he had that reported soreness increased after a 
normal walk and the only risk factor at the time was his home 
lifting program, when he reported that he could lift more 
than 260 pounds.  The examiner stated that reading the entire 
service medical records, they were "silent for neck, 
cervical spine" issues.  

The examiner stated that avascular necrosis occurred in 
several clinical conditions and several etiological factors 
had been identified, and these were primary or idiopathic, or 
secondary or associated with underlying conditions.  The 
veteran was not an organ transplant recipient and denied 
using steroids.  Avascular necrosis was a disease of middle-
age that most often occurred during the fourth and fifth 
decade of life and was bilateral in 55 percent of the cases.  
The veteran was a diabetic and research showed that diabetics 
have altered lipids with macro and micro-vascular 
complications.  He had always been rather heavy and his 
weight also contributed to his joint problems and altered 
lipid status.  These risk factors ultimately played a role 
and interfered with vascular compromise or blood flow.  

As to altered lipid metabolism, animal studies had led to the 
hypothesis that increased levels of serum lipids led to lipid 
disposition in the femoral head, causing femoral hypertension 
and ischemia.  Lipid level lowering drugs in animals reversed 
this process.  Studies had shown that corticosteroid 
administration was associated with fat emboli in the femoral 
heads of rabbits.  

Based on the foregoing, the examiner stated that there was no 
reason to change the denial of service connection for the 
claimed neck and hip conditions.  Although the veteran 
contended that his hips and neck conditions were secondary to 
his lumbar disability, which he reported on examination was 
due to an inservice fall, the facts reflected a different 
nexus for his complaints.  Both the bilateral hip avascular 
necrosis and the cervical spondylosis existed postservice and 
did not correlate with his present low back complaints.  It 
was concluded that his neck and hip conditions were not due 
to service or related to service and were not due to his 
lumbar spine, providing highly probative evidence against 
this claim.  

It was noted that the veteran had age-related neck problems 
with risk factors of flying and horse back riding which 
induced vibration aggravation over a long period of time to 
the spine and hips.  Also, his obesity caused increased 
stress on his joints.  Because he was obese, this influenced 
his lipid metabolism which most likely was a major risk 
factor for the development of his diabetes.  His lumbar spine 
condition on active duty was limited to his lumbar spine and 
there was no justification, nexus or research that would 
suggest otherwise.  

In this case, the service medical records are negative for 
signs or symptoms of cervical spine pathology.  Although the 
veteran is competent to describe post-service symptoms, it 
does not necessarily follow that there is a relationship 
between the current claimed disability and service, because 
medical evidence is required to demonstrate such a 
relationship.  38 C.F.R. § 3.303(d).  Rather, the Board may 
consider only independent medical evidence to support its 
finding.  

On the question of the medical nexus, the only supporting 
evidence is the veteran's own testimony and belief that there 
is a nexus between his inservice injury that gave rise to his 
service-connected lumbosacral disorder and his current 
cervical spondylosis.  However, this belief is unsupported by 
clinical evidence and does not account for the lapse of a 
number of years after service without medical complaint.  
Evidence of a prolonged period without medical complaint can 
be considered along with the availability of other medical 
records and other relevant facts.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Rather, the April 2007 opinion of a VA examiner, who reviewed 
the veteran's entire claim file, was that the current 
cervical spondylosis is unrelated to the veteran's military 
service as well as his service-connected lumbosacral 
disorder.  Rather, the cervical spondylosis was felt to be of 
postservice origin, and while the precise etiology could not 
be established with absolute certainty, the veteran's 
nonservice-connected obesity and subsequent diabetes were 
suspected as causes or responsible for its' development.  

Where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the post-service diagnosis 
and service or service-connected disorder is required to 
support the claim.  The veteran is a layperson and, so, is 
not competent to render a medical opinion as to the required 
nexus, which is essentially a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent medical evidence of the 
required nexus.  For these reasons, the Board rejects the 
veteran's personal opinion as favorable evidence of a nexus 
between the events in service or the service-connected 
lumbosacral disorder and the current cervical spondylosis.  

Avascular Necrosis Of The Hips

Although there was some reference during service to trauma to 
the veteran's right hip in August 1978, only about two months 
prior to service discharge, no actual hip pathology was 
clinically identified.  It is only in recent years that the 
veteran has provided a history attempting to link his current 
avascular necrosis to either that trauma or the same trauma 
that caused his service-connected low back disorder.  But, it 
must be noted that the current avascular necrosis affects 
both hips and not just the right hip which was injured during 
military service.  Moreover, the bilateral avascular necrosis 
of the hips was first shown many years after service and the 
inservice right hip trauma.  

These matters were considered at the time of the April 2007 
opinion of a VA examiner, who reviewed the veteran's entire 
claim file and concluded that the current bilateral avascular 
necrosis of the hips is unrelated to the veteran's military 
service as well as his service-connected lumbosacral 
disorder, providing evidence against this claim. 

As with the cervical spondylosis, the bilateral avascular 
necrosis was felt to be of postservice origin, and although 
its' precise etiology could not be established with absolute 
certainty, again the veteran's nonservice-connected obesity 
and subsequent diabetes suspect as etiological agents.  

Again, where, as here, the determinative issue is one of 
medical causation or a medical diagnosis, competent medical 
evidence of a nexus or relationship between the post-service 
diagnosis and service or service-connected disorder is 
required to support the claim.  The veteran is a layperson 
and, so, is not competent to render a medical opinion as to 
the required nexus, which is essentially a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Here, there is no competent medical evidence of the required 
nexus.  For these reasons, the Board rejects the veteran's 
personal opinion as favorable evidence of a nexus between the 
events in service or the service-connected lumbosacral 
disorder and the current bilateral avascular necrosis of the 
hips.  

The Back Disorder

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The January 2004 rating decision which granted a 40 percent 
disability rating for the service-connected lumbosacral 
disorder noted that due to changes in the rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
separate ratings for the orthopedic and neurological 
components could be assigned.  Accordingly, a separate 10 
percent rating was assigned for radiculopathy of the left 
lower extremity, associated with the service-connected 
lumbosacral disorder under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (sciatic neuropathy), effective September 23, 2002.  

Inasmuch as sciatic neuropathy is a symptom of intervertebral 
disc syndrome, the criteria at Diagnostic Code 5243 
(intervertebral disc syndrome) will also be considered.  

Here, the veteran's claim for an increased rating was 
received in October 2002, after the September 23, 2002, 
change in the criteria for evaluating intervertebral disc 
syndrome.  Thus, the rating criteria in effect prior to 
September 23, 2002, are not applicable.  Generally see 
Rodriquez v. Nicholson, 19 Vet. App. 275, 288-89 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); and 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.   

The revised criteria for rating intervertebral disc syndrome, 
38 C.F.R. § 4.71a, DC 5293 to provide for either a single 
evaluation based on incapacitating episodes or separate 
ratings, for combination under 38 C.F.R. § 4.25, for chronic 
orthopedic and neurologic manifestations, whichever results 
in a higher evaluation.  Other than intervertebral disc 
syndrome under DC 5293, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the DCs were renumbered, including the renumbering 
DC 5295 to DC 5237 and adding DC 5242 for degenerative 
arthritis (yet also retaining DC 5003 for degenerative 
arthritis).  A General Rating Formula for Diseases and 
Injuries of the Spine was established, to which Note 6 
provides that intervertebral disc syndrome is to be rated 
either under (1) the General Rating Formula, as to which Note 
1 provides that associated objective neurologic abnormalities 
are separately rated under an appropriate DC, or (2) under an 
established Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (incorporating the 
'incapacitation' criteria of the revised DC 5293).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  

So, here, both the old and the new spinal rating criteria 
must be applied.  In rating the spinal disorder for the 
period prior to the effective dates of the respective 
revisions, only the old rating criteria may be applied, but 
both the old and the new rating criteria, whichever is most 
beneficial to the veteran, will be applied for the period 
beginning as of the respective effective dates.  

VAOGCPREC 36-97 (Dec. 12, 1997) requires that in determining 
disability evaluations under DC 5293, 38 C.F.R. §§ 4.40 
(functional loss may be due to pain) and 4.45 (pain on motion 
is a factor in joint disability) must be considered because 
nerve defects and pain may limit spinal motion, even if the 
current rating were to correspond to the maximum rating 
(under the criteria in effect prior to September 26, 2003) 
for limited spinal motion.  It was also held that 38 C.F.R. 
§ 3.321(b)(1), entitlement to an extraschedular rating, must 
also be considered.  Sanchez-Benitez v. West, No. 00-7099, 
slip op. at 10 and 11 (Fed. Cir. August 3, 2001) (case 
remanded for failure to discuss 38 C.F.R. § 3.321(b)(1) 
extraschedular consideration).  

As of September 23, 2002, the pertinent considerations in 
rating intervertebral disc syndrome - either preoperatively 
or postoperatively, are (1) whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, or (2) whether 
he should receive a higher rating based on a combination of 
the neurologic and orthopedic manifestations of his 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

An incapacitating IVDS episode is a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Note 1 to the revised DC 5293.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

The old spinal rating criteria provided under 38 C.F.R. 
§ 4.71a, DC 5010 that traumatic arthritis is rated as 
degenerative arthritis.  Under DC 5003, if degenerative 
arthritis is established by X-rays, compensation may be 
awarded under three circumstances:  (1) when limitation of 
motion meets the schedular criteria for the joint(s) affected 
and is objectively confirmed, such as by swelling, muscle 
spasm, or satisfactory evidence of painful motion; (2) when 
objectively confirmed limitation of motion is not sufficient 
to warrant a compensable schedular evaluation, 10 percent is 
assigned for each major joint or minor joint group affected; 
(3) when there is no limitation of motion, 10 or 20 percent 
will be assigned depending on the degree of incapacity, if 
there is X-ray evidence of 2 or more major joints or minor 
joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292 severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
maximum 40 percent rating for a lumbosacral strain when 
severe with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a maximum 40 percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination - assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

38 C.F.R. § 4.71a, DC 5285 provided that residuals of a 
vertebral fracture without cord involvement, with abnormal 
mobility requiring a brace, a 60 percent rating was 
warranted.  

In other cases, the rating was to be in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  A note to DC 
5285 provide that under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

Also, there has never been any evidence of favorable or 
unfavorable bony vertebral fixation or ankylosis and, so, DCs 
5286 and 5289 are not applicable.  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

The revised spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine, which uses 
more objective criteria and other pertinent considerations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  68 Fed. Reg. at 
51454 - 51455 (August 27, 2003).  They provide for ratings 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  (See Note 5 for descriptions of favorable and 
unfavorable ankylosis).  

In this case, there is no evidence of ankylosis, favorable or 
unfavorable, of the thoracolumbar spine which would warrant a 
50 percent rating under the old spinal criteria of DC 5289 or 
under the new spinal rating criteria.  

Also, there is no evidence of spinal cord involvement and, 
so, a 60 percent rating is not warranted under the old spinal 
rating criteria of DC 5285.  

The current 40 percent rating is the highest schedular rating 
under the old spinal rating criteria for limitation of motion 
(DC 5292) and lumbosacral strain (DC 5295).  As to the new 
IVDS rating criteria, there is no evidence of any 
incapacitating episodes with in the last 12 months and, so, 
an increased rating under the new IVDS on that basis is not 
warranted.  

Next is the question of whether a combination of orthopedic 
and neurologic symptoms would result in a higher rating.  

In this regard, 38 C.F.R. § 4.124a, DCs 8520, 8620, and 8720 
provide, respectively, that mild incomplete paralysis, 
neuritis or neuralgia of the sciatic nerve warrants a 10 
percent rating; when moderate a 20 percent rating is 
assigned.  38 C.F.R. § 4.123 provides that the maximum rating 
for neuritis not characterized by organic changes is for 
moderate, or with sciatic nerve involvement, for moderately 
severe impairment.  38 C.F.R. § 4.124 provides that 
peripheral neuralgia characterized by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated as no more than moderate incomplete paralysis.  A 
note to 38 C.F.R. § 4.124a, provides that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild, or at most moderate degree.  

The current 40 percent rating for the service connection 
lumbosacral spine disorder combines with the 10 percent 
rating for left sciatic neuropathy, to a 50 percent combined 
disability rating.  

Here, there are no organic changes from any form of 
peripheral neuropathy.  Also, the recent examination found no 
radicular pain.  The only neurologic symptom is the veteran's 
subjective complaint of decreased sensation.  While muscle 
spasm was found on the 2004 rating examination, it was not 
objectively and clinically confirmed on the examination in 
2007.  Otherwise, the veteran has no radicular symptoms of 
the sciatic nerve or any other peripheral nerve of the lower 
extremities.  

Accordingly, his current sciatic neuropathy more closely 
approximates only mild sciatic neuropathy and thus, a higher 
rating for sciatic neuropathy, which would provide for a 
higher combined rating than a 50 percent or equate with a 50 
percent rating under the new spinal rating criteria, is not 
warranted.  

However, the RO initially assigned a 30 percent rating for 
the service-connected lumbosacral disorder in a March 2003 
rating decision on the basis of limitation of motion but when 
it assigned a 40 percent rating in the January 2004 rating 
decision it was done on the basis of a severe lumbosacral 
strain or severe intervertebral disc syndrome.  

In this regard, the old spinal rating criteria did not 
provide for a 30 percent rating based solely on limitation of 
motion, intervertebral disc syndrome, or a lumbosacral 
strain.  

So, it is possible that the 30 percent rating was based on a 
finding of either moderate limitation of motion or moderate 
intervertebral disc syndrome or a lumbosacral strain with 
muscle spasm, each of which warranted a 20 percent rating, 
with the addition of 10 percent for a demonstrable vertebral 
deformity.  However, the new 40 percent rating was granted 
with citation to DCs 5293 and 5295, for the old 
intervertebral disc syndrome and lumbosacral strain, 
apparently having found either severe intervertebral disc 
syndrome or severe lumbosacral strain.  

Rating under either of these disabilities must consider the 
impact of muscle spasm and, under DC 5285, when rating based 
on muscle spasm an additional 10 percent must be added for a 
demonstrable vertebral deformity.  In doing so, a rating of 
50 percent is warranted.  

In sum, the evidence establishes that the veteran's service-
connected lumbar disability warrants a 50 percent rating 
under the old spinal rating criteria.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been recently hospitalized on account of it.  The 
disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).
The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in October 
2002.  However, that notice was insufficient because it did 
not fully explain what was necessary to substantiate the 
veteran's claims nor did it adequately explain what 
assistance would be provided the veteran.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

A supplemental statement of the case constitutes a 
readjudication because there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  This true even if an 
SSOC stated that it is not a decision on the appeal because 
it contains changes or additions to the original SOC or 
prior SSOC and advises that additional evidence or 
information can be submitted or the matter would be returned 
to the Board and may provide the reasoning for denial of a 
benefit.  

So, taken in context, an SSOC cover letter is not a 
description of the SSOC as a "nonadjudicative" decision 
but simply notice that the SSOC is not the final decision on 
an appeal.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); affm'd Mayfield v. Nicholson, No. 07-7130, slip op. 
(Fed. Cir. September 17, 2007) (holding "We discern no 
error in the Veteran Court's conclusion that the SSOC served 
as a readjudication decision); see also Prickett, 20 Vet. 
App. at 377-78.  

Here, the veteran was provided with proper VCAA notice after 
the initial adjudication by letter, dated in June 2007.  The 
veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was notified of the evidence needed to 
substantiate a claim for an increased rating and he was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was also informed 
of how ratings for disabilities were determined and the 
provisions governing effective dates.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, this notification cured any 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and to address the issues at a hearing but he 
declined his opportunity to testify at a hearing.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 3.159 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran has 
submitted private medical treatment records.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection and to assess 
the severity of the service-connected lumbosacral disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  



ORDER

Service connection for cervical spondylosis with post-
operative residuals of discectomy and fusion at C3-4 and C4-5 
and for avascular necrosis of the hips is denied. 

A rating of 50 percent for residuals of a herniated nucleus 
pulposus of the lumbosacral spine with residuals of a 
compression fracture of the 1st lumbar vertebra is granted 
subject to applicable law and regulations governing the award 
of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


